Citation Nr: 9926087	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  93-02 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of right 
knee strain.  

2.  Entitlement to service connection for chest wall 
syndrome.  

3.  Entitlement to service connection for xanthomatosis of 
the eyelids.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had active service from April 1968 to September 
1990.  

This case came before the Board of Veterans' Appeals (Board) 
in July 1994, at which time it was remanded for additional 
development.  The Department of Veterans Affairs (VA), St. 
Petersburg, Florida, Regional Office (RO) completed the 
development, and the case is again before the Board for final 
appellate review.  

In July 1994, the issues included entitlement to service 
connection for low back strain.  A July 1997 rating decision 
granted service connection for low back strain, at a rate of 
10 percent disabling from September 30, 1990.  The veteran 
has not expressed disagreement with the "down-stream" 
issues of either the effective date or disability evaluation 
assigned to his low back strain; therefore, such matters are 
not before the Board.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed.Cir., 
1997); see also Holland v. Gober, 10 Vet. App. 433 (1997) 
(per curiam).  Accordingly, the only pending issues are those 
listed on the title page of this decision.   


FINDINGS OF FACT

1.  No competent evidence has been submitted that tends to 
link any post-service right knee abnormalities to service.  

2.  No competent evidence has been submitted that shows a 
post-service disability characterized as chest wall syndrome.  

3.  Xanthomatosis of the eyelids was first shown in service.  


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for residuals 
of right knee strain and chest wall syndrome is not well 
grounded.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 
1998).

2.  Xanthomatosis of the eyelids was incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

At the time of the veteran's entry examination in January 
1968, there were no pertinent complaints or findings.  

Service medical records of January 1979 reveal that the 
veteran was treated for abrasion to xanthelasma above the 
left eye.  On service examination of August 1979, 
"xanphomas" were noted.  In August 1981, the veteran 
requested dermatologic treatment for xanthelasma of 4 years' 
duration.  In September 1982, the veteran complained of a 
lesion on both eyelids.  In April 1983, the bilateral 
excision of xanthelasma was suggested.  

On reenlistment examination of January 1986, bilateral 
xanthelasma were noted.  Follow-up was by the ophthalmologic 
clinic.  Service medical records of May 1987 show that the 
xanthelasma were treated with acid application, without good 
effect.  Also in May 1987 the chest pain was noted by 
history, probably musculoskeletal.  In June 1987, tissue 
examination revealed bilateral xanthelasma; the plaques were 
scissored.  

Service medical records of March 1988 show that the veteran 
complained of occasional sharp chest pains.  The assessment 
was probably chest wall syndrome.  A chest X-ray in March 
1988 was normal.  On service examination of April 1988, a 
history of chest wall syndrome in March 1988 was noted to 
have resolved.  On physical examination, there were no 
pertinent findings.  

Service medical records of March 1989 show that the veteran 
had complaints of chest pain.  The assessments were chest 
pain; cigarette addiction; hyperlipidemia.   

Service medical records of July 1989 show that the veteran 
complained of right knee pain on walking.  The pain began 5 
days before after running; there was pain with weight 
bearing.  An X-ray of the right knee revealed no significant 
abnormalities.  The assessment was right knee strain, overuse 
syndrome.  

At the time of the veteran's service separation examination 
in June 1990, the veteran initially reported having or having 
had a "trick" or locked knee.  The examiner noted that 
after speaking to the veteran, he then provided a negative 
response to that inquiry.  On physical examination, a 
birthmark of the left eyelid was noted.  There were no 
findings pertinent to a right knee or chest wall disorder.  

Service medical records of August and September 1990 show 
that the veteran was evaluated for complaints of intermittent 
chest pain.  Testing was negative for abnormalities.  The 
assessment in August 1990 was chest pain, etiology unknown.  

A rating decision of January 1991 denied service connection 
for the claimed disorders.  As to the xanthomatosis, the RO 
noted that the Merck Manual defined the disorder as genetic, 
and that the disease occurred with a familial distribution in 
the pattern of a dominant gene with incomplete penetrance.  

Private medical records of February 1992 indicate that the 
veteran reported having occasional pricking sensations in the 
left upper chest wall.  In March and April 1992, the veteran 
was treated for back pain.  The examiner also noted that the 
veteran had several risk factors for ischemic heart disease, 
including xanthelasma.  

The veteran was afforded a VA orthopedic examination in May 
1992, during which the veteran indicated that he continued to 
have recurrent right knee pain since the incident of strain 
in service.  An X-ray was normal.  Range of motion of the 
right knee was from 0 degrees of extension to 145 degrees of 
flexion, without redness, heat or swelling.  No instability 
was demonstrated.  The pertinent assessment was painful 
medial plica of the right knee.  

The veteran was afforded a VA eye examination in February 
1995, during which he reported that he previously had removal 
of xanthomatoses, bilateral, on 2 occasions:  first by acid 
and second surgically.  He had no subjective complaints 
except for resultant scars.  The diagnosis was history of 
xanthomatoses surgery, bilateral, twice with resultant 
bilateral scar tissue of medial aspect of the upper lids of 
each eye, depigmented; not of any visual consequence but 
veteran concerned about cosmetic appearance.  

During VA examination for digestive purposes in February 
1995, the veteran reported back pain across the shoulders and 
interscapular area, as well as the low back.  The pertinent 
diagnosis was no gastric or esophageal disorder.  

The veteran was also afforded a VA examination for the 
purpose of evaluating scarring of the eyelids in February 
1995.  Physical examination showed a yellow plaque on the 
medial aspect of the right eyelid.  There was a flatter 
lesion that appeared to have been superficially removed on 
the left eyelid.  Scarring was not tender or painful on 
objective demonstrations.  No abnormality of function 
resulted; the veteran had concerns of the cosmetic effect.  

On VA examination of January 1997, bilateral scar tissue 
secondary to removal of xanthomatoses was noted.   New 
xanthelasma growth of the right upper eyelid was found.  The 
examiner's diagnosis was that the scarring was not 
cosmetically apparent with eyeglasses on but noticeable with 
the eyeglasses off.  

On VA examination for the purpose of evaluating scarring in 
January 1997, prior medical history included xanthelasma on 
the upper eyelid of each eye.  It was noted that no siblings 
had xanthelasma.  The examiner opined that the cosmetic 
effects were minimal and in fact were not noticeable unless 
the eyes were closed so that the eyelids were more exposed.  
The scars were not tender/ painful, and they did not affect 
function.  Color photographs were obtained.     


Legal Criteria

The initial question is whether the veteran has submitted a 
well-grounded claim.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of 38 U.S.C.A. 
§ 5107(a) (West 1991).  Murphy v. Derwinski, 1 Vet. App.78, 
81 (1990).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter "the Court") has articulated the 
requirements for a well grounded claim for service connection 
as follows: (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury; 
and, (3) medical evidence of a nexus between the claimed 
inservice injury or disease and a current disability.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1995).  Where the determinative 
issue involves medical etiology, competent medical evidence 
that the claim is "plausible" is required in order for the 
claim to be well grounded.  See Caluza, 7 Vet. App. at 504; 
Lathan v. Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. 
Brown, 5 Vet. App. 91 (1993). 

Where a claim is well grounded VA shall assist the claimant 
in developing the facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a); Epps v. Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 
1997).

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1998).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  
38 U.S.C.A. §§ 1111, 1132 (West 1991), 38 C.F.R. §§ 3.303(c), 
 3.304(b) (1998).

VAOPGCPREC 67-90 (July 18, 1990) (a re-issue of General 
Counsel Opinion 
8-88 (September 29, 1988)) dealt with the question of whether 
a hereditary disease under 38 C.F.R. § 3.303(c) always rebuts 
the presumption of soundness found in 38 U.S.C.A. §§ 1111, 
1132.  In discussing the question, the VA General Counsel 
addressed retinitis pigmentosa, a condition accepted by 
competent medical authority as hereditary in origin.  The 
holding was that service connection may be granted for 
hereditary diseases which either first manifest themselves 
during service or which pre-exist service and progress at an 
abnormally high rate during service.  See also Carpenter v. 
Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 
4 Vet. App. 513, 514-15 (1993).

In VAOPGCPREC 82-90 (July 18, 1990), the question presented 
was:  Under what circumstances, if any, may service-
connection be granted for disorders of congenital or 
developmental origin?  The opinion focused on the distinction 
between a disease and a defect and held that service-
connection may be granted for diseases (but not defects) of 
congenital, developmental or familial origin if the evidence 
as a whole establishes that the familial conditions in 
question were incurred or aggravated during service within 
the meaning of VA law and regulations.

Regulations provide that service connection may be granted 
for any disease diagnosed after discharge when all of the 
evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1998).

In the alternative, the chronicity provisions of 38 C.F.R. 
§ 3.303(b) are applicable to well ground a claim where the 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service, or during an applicable 
presumption period, and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service or 
during any applicable presumption period, if continuity is 
demonstrated thereafter, and if competent evidence relates 
the present condition to the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).   

Analysis

Service medical records show that the veteran was treated for 
right knee strain in 1989.  By the time of service discharge, 
physical examination was normal and there were no pertinent 
findings.  There are no post-service findings regarding the 
right knee except for a VA examination in 1992 which revealed 
a painful medial plica.  After a review of the pertinent 
evidence, the Board concludes that the claim for service 
connection is not well grounded.  

As noted above for a well-grounded claim, there must be 
evidence of a nexus between any current disorder and service.  
Although the veteran is competent to testify as to his in-
service experiences and symptoms, where the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992).  The evidence does not 
reflect that the veteran currently possesses a recognized 
degree of medical knowledge that would render his opinions on 
medical diagnoses or causation competent.  The Court held in 
Grottveit v. Brown, 5 Vet.App. 91 (1993), that lay assertions 
of medical causation will not suffice initially to establish 
a plausible, well grounded claim, under 38 U.S.C.A. 
§ 5107(a).  There has been no competent, i.e., medical, 
evidence submitted that tends to link any post-service right 
knee disorder to service.  

The Board also notes that the right knee strain in service 
was not characterized as chronic in nature, nor is a 
conclusion of chronicity during service warranted as the 
service medical records only reveal one treatment for knee 
problems.  Additionally, the separation examination was 
silent as to knee abnormalities.  Thus, a well-grounded claim 
on the basis of chronicity under 38 C.F.R. § 3.303(b) is not 
demonstrated.  

The veteran's claim for a right knee disorder is not well 
grounded on the basis of continuity since, as noted above, 
the required medical nexus evidence has not been submitted.  
For the foregoing reasons, the claim for service connection 
for residuals of right knee strain is denied.  

Regarding the veteran's claim for service connection for 
chest wall syndrome, the Board also finds that this claim is 
not well grounded.  While the veteran was treated for 
probable chest wall syndrome during service, there is no 
post-service medical evidence of chest wall syndrome.  The 
medical evidence reveals that the veteran complained of a 
prickling sensation of the chest in 1992, but there were no 
pertinent diagnoses or findings.  

The Court stated in Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992), that "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability."  See also Brock v. 
Brown, 10 Vet. App. 155, 164 (1997) (finding a claim not well 
grounded where the evidence of record including a statement 
of the veteran that he had been treated for the disorder did 
not show a current disability).

A claim for service-connection for a disability must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability.  Absent proof of a 
present disability there can be no valid claim.  See, e.g., 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).  In this case, the medical records 
disclose no post-service disability characterized as chest 
wall syndrome.  Therefore, in the absence of probative 
evidence showing a disability, the claim for service 
connection must be denied.   

The Board has considered 38 C.F.R. § 3.317 (1998) in 
evaluating the veteran's claims for right knee strain and 
chest wall syndrome.  Under this regulation, a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability [due to undiagnosed illnesses] resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed in paragraph (b) of 
§ 3.317 may be service connected, provided that such 
disability became manifest either during active military, 
naval, or air service in the Southwest Asia Theater of 
Operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2001 and by 
history, physical examination, and laboratory tests, cannot 
be attributed to any known clinical diagnosis.  38 C.F.R. 
§ 3.317 (a)(1) (1998).  For purposes of § 3.317, "objective 
indications of chronic disability" include both "signs," 
in the medical sense of objective evidence perceptible to an 
examining physician, and other, nonmedical indicators that 
are capable of independent verification.  38 C.F.R. § 3.317 
(a)(2) (1998).  However, the service records do not show that 
the veteran had service in the Persian Gulf.  Thus, a claim 
under 38 C.F.R. § 3.317 is not applicable.  

Although where a claim is not well grounded, the VA does not 
have a statutory duty to assist the claimant in developing 
facts pertinent to the claim, the VA may be obligated under 
38 U.S.C.A. § 5103(a) (West 1991 & Supp. 1995) to advise a 
claimant of evidence needed to complete the application.  
This obligation depends on the particular facts of the case 
and the extent to which the VA has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet.App. 69 (1995).  Here, this 
obligation was satisfied by the statement of the case and the 
supplemental statement of the case.  Otherwise, the VA is not 
on notice of other evidence that could well ground the claim.

Although the Board has denied this aspect of the appeal on 
grounds different from the RO, the appellant has not been 
prejudiced by this decision because the RO actually accorded 
the appellant greater consideration than the claim warranted.  
Bernard v. Brown, 4 Vet.App. 384 (1993).  

The veteran has also claimed service connection for 
xanthomatosis of the eyelids.  In August 1999 arguments, the 
veteran's representative pointed out that only the veteran's 
statements were interpreted as documentation that this 
disorder preexisted service.  However, the veteran's own 
statement of preservice circumstances is not competent 
evidence that he had the same disorder prior to or during 
service.  See Paulson v. Brown, 7 Vet.App. 466 (1995).  As 
noted above, the veteran, as a lay person, is not competent 
to provide opinions as to medical diagnosis or causation. 
Espiritu v. Derwinski, 2 Vet.App. at 454.  

The veteran's entry examination does not contain findings 
pertinent to xanthomatosis of the eyelids.  The service 
medical records first show treatment for this disorder in 
1979, years after service entry.  See 38 C.F.R. § 3.303(c).  
Further, the service records do not note that the disorder 
existed prior to service.  The RO, in its January 1991 rating 
decision, raised the question of whether this disorder was a 
genetic or hereditary disorder.  Even so, service connection 
may be granted for diseases (but not defects) of congenital, 
developmental or familial origin if the evidence as a whole 
establishes that the familial conditions in question were 
incurred or aggravated during service within the meaning of 
VA law and regulations.  VAOPGCPREC 82-90 (July 18, 1990).  

Since xanthomatosis of the eyelids was first shown in service 
and no medical opinion documents that it preexisted service, 
the Board finds that service connection is warranted.   


	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for residuals of right knee strain and 
chest wall syndrome is denied.  

Service connection for xanthomatosis of the eyelids is 
granted.  



		
	M. Sabulsky
	Member, Board of Veterans' Appeals



 

